DETAILED ACTION

1. It is hereby acknowledged that 16/963078 the following papers have been received and placed of record in the file: Remark date 07/17/20.

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA . 
																	
3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
4. Claims 1-13, 29, 31, 33, 35, 38, 35 are objected to because of the following informalities:  Claims 1, 29, and 51 recite second indication that the first DU can configure zero or more third cells as an SpCell for the UE.  It is unclear what is meant by this limitation. Configuration of zero can be understood that no configuration is needed, and thus the limitation is not needed. The specification does not seem to provide further explanation about this limitation.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. Claims 7-9, 11,12 are rejected under 35 U.S.C. §103 as being unpatentable over NPL- 3GPP TSG RAN WG3 NR #99 Athens, Greece, 26 February — 2 March 2018 Tdoc R3-181371  Ericsson referred to as 3GPP    in view of Park et al (US 9596,701B2) ,   

Regarding claim 1, 3GPP teaches a method, performed by a central unit of a base station, for selecting a special cell (SpCell) to be used by a first distributed unit (DU) of the base station for 
While it can be understood how 3GPP teaches this limitation since it can be considered to use zero for this limitation and as explained above, however to further explain the limitation 
3GPP is combined with analogous art Park to further teach this limitation(see column 3 lines 14-36 explains RF unit configured to transmit information indicating a special secondary cell for random access procedure among one or more scells, also explains TAC for every cell within SCell group)    
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Park’s method for transmitting an uplink signal and for receiving and uplink signal.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the claimed invention to improve communication system with component carriers (see column 2 lines 1-36)  			

Regarding claim 2, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches comprising: receiving radio signal measurements relating to a plurality of cells associated with one or more DUs including the first DU; (see 3GPP section 2.2 explains the use of RRC for Setup,    Park column 12 lines 29-43, column 13 lines 11-60 explains measurement for cell and rrc cell selection and re-establishment)  and selecting the first cell and the one or more second cells from the plurality of cells based on the radio signal measurements. (see 3GPP section 2.2 explains the use of RRC for Setup,   Park column 12 lines 29-43, column 9 line 36-column 10 line 15 explains geographic location and load, column 13 lines 11-60 explains measurement for cell and rrc cell selection and re-establishment)   

Regarding claim 3. the modified 3GPP taughtthe method of claim 2, the modified 3GPP further teaches wherein the second indication comprises at least one of the following: an indication that the first DU cannot configure any of the second cells as an SpCell for the UE; or identities of the third cells, wherein each of the identified third cells is one of the second cells. (see 3GPP section 2.1, 2.2 explains active cell list for configuration update and failure to setup)  



Regarding claim 5. the modified 3GPP taught the method of claim 3, the modified 3GPP further teaches wherein: the identities of the third cells are received in an ordered list; (see 3GPP section 2.1, 2.2, 8.3.1.2 explains active cell list, SCell failed to setup list in the UE context setup response message and UE Context Modification response, SCell To Be Setup List IE) and the order of the list is based on one or more operating conditions of the first DU. (see 3GPP section 2.1, 2.2, 8.3.1.2 explains active cell list, SCell failed to setup list in the UE context setup response message and UE Context Modification response, SCell To Be Setup List IE) 
 
													
Regarding claim 7. the modified 3GPP taught the  method of claim 5, the modified 3GPP further teaches  wherein: the first response also includes a cause value indicating why the first DU cannot configure the first cell as an SpCell for the UE; (see 3GPP 2.2 explains cause value for SpCell, 8.3.1.2 further explains cause value)   and the cause value is related to the one or more operating conditions of the first DU. (see 3GPP 2.2 explains cause value for SpCell, 8.3.1.2 further explains cause value)  

Regarding claim 8. the modified 3GPP taught the  method of claim 5, the modified 3GPP further teaches wherein selecting the SpCell for the UE from the third cells is based on the list order and the received radio signal measurements.  (see 3GPP section 2.2 explains the use of RRC for Setup,   Park column 12 lines 29-43, column 9 line 36-column 10 line 15 explains geographic location and load, column 13 lines 11-60 explains measurement for cell and rrc cell selection and re-establishment)   

Regarding claim 9, the modified 3GPP taught the method of claim 1, the modified 3GPP further teaches  wherein the one or more second cells comprise one of the following: candidate SpCells for the UE, and candidate secondary cells (SCells) for the UE. (see 3GPP section 2 explains active cell list, SCell and SPcell)   
Regarding claim 10. the modified 3GPP taught the method of claim 1, the modified 3GPP further teaches wherein the first request and the first response comprise one of the following pairs of messages: a UE context setup request and a UE context setup failure; (see 3GPP introduction, discussion, section 2.2 explains context setup)  and a UE context modification request and a UE context modification failure. (see 3GPP introduction, discussion, section 2.2 explains context setup)  
Regarding claim  11, the modified 3GPP taught the  method of claim 2, further comprising: selecting a further first cell and one or more further second cells, served by a second DU, from the plurality of cells based on the radio signal measurements; (see 3GPP section 2.2 explains the 
Regarding claim  12, the method of claim 11, wherein the further second indication comprises at least one of the following: an indication that the second DU cannot configure any of the further second cells as an SpCell for the UE; see section 2.1, 2.2 explains SCell  and rejects SpCell and failed setup)   and identities of the further third cells, wherein each of the identified further third cells is one of the further second cells. see section 2.1, 2.2 explains SCell  and rejects SpCell and failed setup)  
Regarding claim 13, the modified 3GPP taught the  method of claim 12, the modified 3GPP further teaches  further comprising selecting an SpCell for the UE from a combination of the following: the third cells identified by the first response and the further third cells identified by the second response. 
14.-28. (canceled) 

While it can be understood how 3GPP teaches this limitation since it can be considered to use zero for this limitation and as explained above, however to further explain the limitation 
3GPP is combined with analogous art park to further teach this limitation(see column 3 lines 14-36 explains RF unit configured to transmit information indicating a special secondary cell for random access procedure among one or more scells, also explains TAC for every cell within SCell group)    

30. (canceled) 
Regarding claim 31, the modified 3GPP taught the CU of claim 29, the modified 3GPP further teaches wherein the second indication comprises at least one of the following: an indication that the first DU cannot configure any of the second cells as an SpCell for the UE; or identities of the third cells, wherein each of the identified third cells is one of the second cells. (see 3GPP section 2.1, 2.2 explains active cell list for configuration update and failure to setup)  
32. (canceled) 
Regarding claim 33, the modified 3GPP taught the  CU of claim 31, the modified 3GPP further teaches  wherein: the identities of the third cells are received in an ordered list; (see 3GPP section 2.1, 2.2, 8.3.1.2 explains active cell list, SCell failed to setup list in the UE context setup response message and UE Context Modification response, SCell To Be Setup List IE)  and the order of the list is based on one or more operating conditions of the first DU. (see 3GPP section 2.1, 2.2, 8.3.1.2 explains active cell list, SCell failed to setup list in the UE context setup response message and UE Context Modification response, SCell To Be Setup List IE)
34. (canceled) 

36.-37. (canceled) 
Regarding claim 38, the modified 3GPP taught the CU of claim 29, the modified 3GPP further teaches the modified 3GPP taught wherein the first request and the first response comprise one of the following pairs of messages: a UE context setup request and a UE context setup failure; (see 3GPP introduction, discussion, section 2.2 explains context setup)  and a UE context modification request and a UE context modification failure.  (see 3GPP introduction, discussion, section 2.2 explains context setup)  
39.-50. (canceled) 
Regarding claim  51, 3GPP teaches A non-transitory computer-readable medium storing computer-executable instructions that, when executed by processing circuitry comprising a central unit (CU) of a base station, configure the CU to perform operations comprising: sending, to a first distributed unit (DU), (see 3GPP section 2.2 explains gNB-DU selects SPCell, Fig.1)  a first request comprising: an identity of a first cell, served by the first DU, as a preferred special cell (SpCell) for the UE; ;(section 2.1 and 2.2 gNB-DU accepts or rejects SpCell requested by gNB-CU)    and identities of one or more second cells served by the first DU; (see 2.2 explains 
While it can be understood how 3GPP teaches this limitation since it can be considered to use zero for this limitation and as explained above, however to further explain the limitation 
3GPP is combined with analogous art park to further teach this limitation(see column 3 lines 14-36 explains RF unit configured to transmit information indicating a special secondary cell for random access procedure among one or more scells, also explains TAC for every cell within SCell group)    
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with Park’s method for transmitting an uplink signal and for receiving and uplink signal.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the claimed invention to improve communication system with component carriers (see column 2 lines 1-36)  																			  
7. Claim 6 is rejected under 35 U.S.C. §103 as being unpatentable over NPL- 3GPP TSG RAN WG3 NR #99 Athens, Greece, 26 February — 2 March 2018 Tdoc R3-181371    referred to Park et al (US 9596,701B2)  in further view of   3GPP TSG-RAN WG3#99 Athens, Greece, Feb. 26 — Mar. 2 2018 Agenda item: 31.3.1
Source: Nokia, Nokia Shanghai Bell  referred to as 3GPP2nd

Regarding claim 6, the modified 3GPP taught the method of claim 5, but does not alone disclose these limitations, however combined with 3GPP2nd further teaches wherein the one or more operating conditions comprise one or more of: first DU load conditions; availability of first DU resources associated with the respective third cells; or location of the UE within first DU coverage areas associated with the respective third cells.  (see 3GPP2nd section 2 explains cell load status,  section 2.2 explains the use of RRC for Setup,   Park column 12 lines 29-43, column 9 line 36-column 10 line 15 explains geographic location and load, column 13 lines 11-60 explains measurement for cell and rrc cell selection and re-establishment)    
It would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention to combine 3GPP with 3GPP2nd.  One of ordinary skill in the art would have been motivated to make this modification before the effective filling date of the claimed invention to improve dual connectivity (see introduction)  	


Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Futaki et al (US 2018/0199245) explains procedure is initiated by the MeNB to establish a UE context at the  SeNB.  This procedure is used to add at least the first cell (i.e., PSCell) of 
the SCG.  In this procedure, there is always at least one bearer (split bearer 
or SCG bearer) configured in the SCG. procedure is used to modify the SCG in the SeNB and is initiated by the MeNB or the SeNB.  This procedure is used to modify, establish or release 
bearer contexts, to transfer bearer contexts to and from the SeNB, or to modify 
other properties of the UE context within the same SeNB.  The MeNB uses this 
procedure to add or release SCG SCells, SCG bearer(s), and the SCG part of 
split bearer(s).  The MeNB also uses this procedure to trigger PSCell change 
involving PSCell release.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478